--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.


STOCK OPTION AGREEMENT
(Non U.S. Persons)
 
 
This AGREEMENT is entered into as of the 21st day of January, 2011 (the “Date of
Grant”).
 
BETWEEN:
 
NATURE’S CALL BRANDS INC., a company incorporated pursuant to the laws of the
State of Nevada, with an office at 3120 S. Durango Drive, Suite 305, Las Vegas,
Nevada 89117-4454
 
(the “Company”)
 
AND:
 
JUAN MIGUEL RÍOS GUTIÉRREZ, a businessman with an address at Cerro del Padre 11
Rda. Los pirules CP-98619, Guadalupe, Zac. Mexico
 
(the “Optionee”)
 
WHEREAS:
 
A.                      The Company’s board of directors (the “Board”) has
approved and adopted a 2010 Stock Option Plan (the “Plan”) whereby the Board is
authorized to grant stock options to purchase shares of common stock of the
Company to the directors, officers, employees and consultants of the Company and
its subsidiaries;
 
B.                      The Optionee provides certain consulting services to the
Company pursuant to the consulting agreement dated January 21, 2011 between the
Company and the Optionee; and
 
C.                      The Company wishes to grant stock options to purchase a
total of 1,000,000 Optioned Shares (as defined herein) to the Optionee, as
follows:
 

 
Incentive Stock Options
X
Non Qualified Stock Options

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 
 

--------------------------------------------------------------------------------

 
1.            DEFINITIONS
 
1.1                      In this Agreement, the following terms shall have the
following meanings:
 
 
(a)
“Common Stock” means the shares of common stock of the Company;

 
 
(b)
“Exercise Price” means $0.20 per share;

 
 
(c)
“Expiry Date” means January 21, 2016;

 
 
(d)
“Notice of Exercise” means a notice in writing addressed to the Company at its
address first recited hereto (or such other address of which the Company may
from time to time notify the Optionee in writing), substantially in the form
attached as Schedule “B” hereto, which notice shall specify therein the number
of Optioned Shares in respect of which the Options are being exercised;

 
 
(e)
“Options” means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the Company
pursuant to Section 2.1 of this Agreement;

 
 
(f)
“Optioned Shares” means the shares of Common Stock that are issued pursuant to
the exercise of the Options;

 
 
(g)
“Securities” means, collectively, the Options and the Optioned Shares;

 
 
(h)
“Shareholders” means holders of record of the shares of Common Stock;

 
 
(i)
“U.S. Person” shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

 
 
(j)
“Vested Options” means the Options that have vested in accordance with Section
2.2 of this Agreement.

 
1.2                      Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Plan.
 
2.
THE OPTIONS

 
2.1           The Company hereby grants to the Optionee, on the terms and
conditions set out in this Agreement and in the Plan, Options to purchase a
total of 1,000,000 Optioned Shares at the Exercise Price.
 
2.2           The Options vest in accordance with Schedule “A” to this
Agreement.  The Options may be exercised immediately after vesting.
 
2.3           The Options shall, at 5:00 p.m. (Pacific time) on the Expiry Date,
expire and be of no further force or effect whatsoever.
 
2.4           The Company shall not be obligated to cause the issuance, transfer
or delivery of a certificate or certificates representing Optioned Shares to the
Optionee, until provision has been made by the Optionee, to the satisfaction of
the Company, for the payment of the aggregate Exercise Price for all Optioned
Shares for which the Options shall have been exercised, and for satisfaction of
any tax withholding obligations associated with such exercise.
 
2.5           The Optionee shall have no rights whatsoever as a shareholder in
respect of any of the Optioned Shares (including any right to receive dividends
or other distribution therefrom or thereon) except in respect of which the
Options have been properly exercised in accordance with the terms of this
Agreement.
 
2.6           The Options will terminate in accordance with the provisions of
the Plan.
 
2.7           Subject to the provisions of this Agreement and the Plan and
subject to compliance with any applicable securities laws, the Options shall be
exercisable, in full or in part, at any time after vesting, until termination;
provided, however, that

 
2

--------------------------------------------------------------------------------

 
 
if the Optionee is subject to the reporting and liability provisions of Section
16 of the Securities Exchange Act of 1934 with respect to the Common Stock, the
Optionee shall be precluded from selling, transferring or otherwise disposing of
any Common Stock underlying any of the Options during the six months immediately
following the grant of the Options.  If less than all of the shares included in
the vested portion of any Options are purchased, the remainder may be purchased
at any subsequent time prior to the Expiry Date.  Only whole shares may be
issued pursuant to the exercise of any Options, and to the extent that any
Option covers less than one (1) share, it is not exercisable.
 
2.8           Each exercise of the Options shall be by means of delivery of a
Notice of Exercise (which may be in the form attached hereto as Schedule “B”) to
the President of the Company at its principal executive office, specifying the
number of Optioned Shares to be purchased and accompanied by payment in cash or
by certified check or cashier’s check in the amount of the full Exercise Price
for the Common Stock to be purchased.  In addition to payment in cash or by
certified check or cashier’s check and if agreed to in advance by the Company,
the Optionee or transferee of the Options may pay for all or any portion of the
aggregate Exercise Price by complying with one or more of the following
alternatives:
 
 
(a)
by delivering to the Company shares of Common Stock previously held by the
Optionee, or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Options, which shares of Common
Stock received or withheld shall have a fair market value at the date of
exercise (as determined by the Board) equal to the aggregate exercise price to
be paid by the Optionee upon such exercise; or

 
 
(b)
by complying with any other payment mechanism approved by the Board at the time
of exercise.

 
2.9           It is a condition precedent to the issuance of Optioned Shares
that the Optionee execute and/or deliver to the Company all documents and
withholding taxes required in accordance with applicable laws.
 
2.10         Nothing in this Agreement shall obligate the Optionee to purchase
any Optioned Shares except those Optioned Shares in respect of which the
Optionee shall have exercised the Options in the manner provided in this
Agreement or the Plan.
 
2.11         Reference is made to the Plan for particulars of the rights and
obligations of the Optionee and the Company in respect of:
 
 
(a)
the terms and conditions on which the Options are granted; and,

 
 
(b)
a consolidation or subdivision of the Company’s share capital or an amalgamation
or merger;

 
all to the same effect as if the provisions of the Plan were set out in this
Agreement and to all of which the Optionee assents.
 
2.12           By accepting the Options, the Optionee represents and agrees that
none of the Optioned Shares purchased upon exercise of the Options will be
distributed in violation of applicable federal and state laws and
regulations.  The Optionee further represents and agrees to provide the Company
with any other document reasonably requested by the Company or the Company’s
Counsel.
 
3.
DOCUMENTS REQUIRED FROM OPTIONEE

 
3.1           The Optionee must complete, sign and return an executed copy of
this Agreement to the Company.
 
3.2           The Optionee shall complete, sign and return to the Company as
soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, and
applicable law.
 
4.
SUBJECT TO STOCK OPTION PLAN

 
The terms of the Options will be subject to the Plan, as may from time to time
be amended, and any inconsistencies between this Agreement and the Plan, as the
same may be from time to time amended, shall be governed by the provisions of
the Plan.  A copy of the Plan will be delivered to the Optionee upon the
Optionee’s request.

 
3

--------------------------------------------------------------------------------

 
 
5.           ACKNOWLEDGEMENTS OF THE OPTIONEE
 
The Optionee acknowledges and agrees that:
 
 
(a)
none of the Options or the Optioned Shares have been registered under the 1933
Act or under any state securities or “blue sky” laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;

 
 
(b)
the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

 
 
(c)
the Options are being issued to the Optionee by the Company pursuant to an
exemption from applicable Canadian securities laws as set out in section 2.24 of
National Instrument 45-106 (“NI 45-106”) of the Canadian Securities
Administrators adopted by the British Columbia Securities Commission (the
"BCSC"), and as such, the Options will be subject to a seasoning period for
resale as set out in section 2.4 of National Instrument 45-102 (“NI 45-102”);

 
 
(d)
the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company and such decision is based solely upon a
review of publicly available information regarding the Company that is available
on the website of the United States Securities and Exchange Commission (the
“SEC”) at www.sec.gov (the “Company Information”);

 
 
(e)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

 
 
(f)
there is no government or other insurance covering the Securities;

 
 
(g)
there are risks associated with an investment in the Securities;

 
 
(h)
the Optionee and the Optionee’s advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 
 
(i)
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee’s attorney and/or advisor(s) (if applicable);

 
 
(j)
the Company and others are entitled to rely upon the truth and accuracy of the
acknowledgements, representations, warranties, statements, covenants and
agreements contained in this Agreement and agrees that if any of such
acknowledgements, representations, warranties, statements, covenants, and
agreements are no longer accurate or have been breached, the Optionee shall
promptly notify the Company, and the Optionee will hold harmless the Company
from any loss or damage it may suffer as a result of the Optionee’s failure to
correctly complete this Agreement;

 
 
(k)
the Company has advised the Optionee that the Company is relying on an exemption
from the registration and prospectus requirements of applicable securities laws
and, as a consequence of acquiring the Securities pursuant to this exemption,
certain protections, rights and remedies provided by the applicable securities
laws, including statutory rights of rescission or damages, will not be available
to the Optionee;


 
4

--------------------------------------------------------------------------------

 
 
 
(l)
the Optionee will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished by the Optionee to the
Company in connection herewith being untrue in any material respect or any
breach or failure by the Optionee to comply with any covenant or agreement made
by the Optionee to the Company in connection therewith;

 
 
(m)
none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system; except that currently certain market makers make market in the
Common Stock on the OTC Bulletin Board;

 
 
(n)
in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Optionee’s ability to resell the Securities under
Canadian securities laws and National Instrument 45-106 as adopted by the
Canadian Securities Administrators;

 
 
(o)
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

 
 
(p)
the statutory and regulatory basis for the exemption claimed for the offer of
the Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and provincial securities
laws;

 
 
(q)
the Optionee has been advised to consult the Optionee’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Optionee is resident in
connection with the distribution of the Securities hereunder, and

 
 
(ii)
applicable resale restrictions; and

 
 
(r)
this Agreement is not enforceable by the Optionee unless it has been accepted by
the Company.

 
6.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE

 
6.1           The Optionee hereby represents and warrants to and covenants with
the Company (which representations, warranties and covenants shall survive the
closing) that:
 
 
(a)
the Optionee is acquiring the Options (i) as principal and not for the benefit
of any other person, or is deemed under NI 45-106 to be acquiring the Options as
principal, or (ii) as agent for a beneficial acquirer disclosed in this
Agreement, and is an agent or trustee with proper authority to execute all
documents required in connection with the acquisition of the Options or the
Optioned Shares on behalf of such disclosed beneficial acquirer and such
disclosed beneficial acquirer for whom the Optionee is contracting hereunder is
acquiring as principal and not for the benefit of any other person, or is deemed
under NI 45-106 to be acquiring the Options or the Optioned Shares as principal,
and such disclosed beneficial acquirer satisfies one of the categories of
registration and prospectus exemptions provided in NI 45-106;

 
 
(b)
the Optionee has entered into a written consulting agreement with the Company or
a related entity of the Company and spends or will spend a reasonable amount of
time and attention on the affairs and business of the Company or such related
entity;


 
5

--------------------------------------------------------------------------------

 
 
 
(c)
the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

 
 
(d)
the Optionee has received and carefully read this Agreement and the Company
Information;

 
 
(e)
the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

 
 
(f)
the Optionee is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

 
 
(g)
the Optionee is not a U.S. Person;

 
 
(h)
the Optionee is resident in the jurisdiction set out on page 1 of this
Agreement;

 
 
(i)
the Optionee:

 
 
(i)
is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Optionee is resident (the “International
Jurisdiction”) which would apply to the granting of the Option;

 
 
(ii)
the Optionee is acquiring the Option pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Optionee is permitted to acquiring the Option under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;

 
 
(iii)
the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the granting of
the Option; and

 
 
(iv)
the granting of the Option by the Company does not trigger:

 
 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

 
 
B.
any continuous disclosure reporting obligation of the Optionee or the Company in
the International Jurisdiction; and

 
 
(v)
the Optionee will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 
 
(j)
the acquisition of the Securities by the Optionee as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Optionee;

 
 
(k)
the Optionee has not acquired the Securities as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of the Securities which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the Securities; provided, however, that the Optionee may sell or
otherwise dispose of the Securities pursuant to registration thereof under the
1933 Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements;

 
 
(l)
the Optionee is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Optionee’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and, in
particular, it has


 
6

--------------------------------------------------------------------------------

 
 
 
no intention to distribute either directly or indirectly any of the Securities
in the United States or to U.S. Persons, and no other person has a direct or
indirect beneficial interest in such Securities;

 
 
(m)
the Optionee is not an underwriter of, or dealer in, the Common Stock, nor is
the Optionee participating, pursuant to a contractual agreement or otherwise, in
the distribution of the Securities;

 
 
(n)
the Optionee (i) has adequate net worth and means of providing for his/her/its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Securities for an indefinite period of time, and can
afford the complete loss of such investment;

 
 
(o)
the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption “Risk Factors” appearing in the Company’s various disclosure documents,
filed with the SEC;

 
 
(p)
the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company;

 
 
(q)
the Optionee understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Optionee shall promptly notify the Company;

 
 
(r)
the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee’s decision to invest in the
Securities and the Company;

 
 
(s)
the Optionee understands and agrees that none of the Options or the Optioned
Shares have been or will be registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold except in accordance with the provisions
of Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

 
 
(t)
the Optionee understands and agrees that the Company will refuse to register any
transfer of the Optioned Shares not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;

 
 
(u)
the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
 
(v)
no person has made to the Optionee any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Securities;

 
 
(ii)
that any person will refund the purchase price of any of the Securities; or

 
 
(iii)
as to the future price or value of any of the Securities.

 
6.2           In this Agreement, the term:

 
7

--------------------------------------------------------------------------------

 
 
                “consultant”, as used in Section 6.1(a), above, means, for the
Company, a person, other than an employee, executive officer, or director of the
Company or of a related entity of the Company, that
 
 
(i)
is engaged to provide services to the Company or a related entity of the
Company, other than services provided in relation to a distribution,

 
 
(ii)
provides the services under a written contract with the Company or a related
entity of the Company, and

 
 
(iii)
spends or will spend a significant amount of time and attention on the affairs
and business of the Company or a related entity of the Company,

 
and includes
 
 
(i)
for an individual consultant, a corporation of which the individual consultant
is an employee or shareholder, and a partnership of which the individual
consultant is an employee or partner, and

 
 
(ii)
for a consultant that is not an individual, an employee, executive officer, or
director of the consultant, provided that the individual employee, executive
officer, or director spends or will spend a significant amount of time and
attention on the affairs and business of the Company or a related entity of the
Company;

 
“associated consultant”, as used in Section 6.1(a) above, means, for the
Company, a consultant of the Company or of a related entity of the Company if
 
 
(i)
the consultant is an associate of the Company or of a related entity of the
Company, or

 
 
(ii)
the Company or a related entity of the Company is an associate of the
consultant.

 
7.
ACKNOWLEDGEMENT AND WAIVER

 
The Optionee has acknowledged that the decision to purchase the Securities was
solely made on the basis of publicly available information contained in the
Company Information.  The Optionee hereby waives, to the fullest extent
permitted by law, any rights of withdrawal, rescission or compensation for
damages to which the Optionee might be entitled in connection with the
distribution of any of the Securities.
 
8.
PROFESSIONAL ADVICE

 
The acceptance of the Options and the sale of Common Stock issued pursuant to
the exercise of Options may have consequences under federal, state and foreign
tax and securities laws which may vary depending upon the individual
circumstances of the Optionee.  Accordingly, the Optionee acknowledges that he
or she has been advised to consult his or her personal legal and tax advisor in
connection with this Agreement and his or her dealings with respect to
Options.  Without limiting other matters to be considered with the assistance of
the Optionee’s professional advisors, the Optionee should consider: (a) the
merits and risks of an investment in the underlying Optioned Shares; and (b) any
resale restrictions that might apply under applicable securities laws.
 
9.
LEGENDING OF SUBJECT SECURITIES

 
9.1           The Optionee hereby acknowledges that that upon the issuance
thereof, and until such time as the same is no longer required under the
applicable securities laws and regulations, the certificates representing any of
the Securities will bear any legends required under applicable Canadian
securities laws and regulations and a legend in substantially the following
form:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 
8

--------------------------------------------------------------------------------

 

 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.
 
9.2           The Optionee hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
10.
GENERAL RESALE RESTRICTIONS

 
10.1          The Optionee acknowledges that any resale of any of the Optioned
Shares will be subject to resale restrictions contained in the securities
legislation applicable to the Optionee or proposed transferee.  The Optionee
acknowledges that none of the Optioned Shares have been registered under the
1933 Act or the securities laws of any state of the United States.  The Optioned
Shares may not be offered or sold in the United States unless registered in
accordance with federal securities laws and all applicable state securities laws
or exemptions from such registration requirements are available.
 
10.2          The Optionee acknowledges and agrees that the Optionee is solely
responsible (and the Company is not in any way responsible) for compliance with
applicable resale restrictions.
 
10.3          No Optioned Shares shall be transferred without the approval of
the board of directors of the Company, provided that approval of any transfer of
Optioned Shares may be given as aforesaid after the transfer has been effected
upon the records of the Company, in which event, unless the said approval
stipulates otherwise, the said transfer shall be valid and shall take effect as
from the date of its very entry upon the books of the Company. This covenant
shall survive the Closing.
 
11.
NO EMPLOYMENT RELATIONSHIP

 
The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Company or any related company, express or implied,
that the Company or any related company will employ or contract with an
Optionee, for any length of time, nor shall it interfere in any way with the
Company’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.
 
12.
GOVERNING LAW

 
This Agreement is governed by the laws of the State of Nevada and the federal
laws of the United States of America as applicable therein.
 
13.
COSTS

 
The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.
 
14.
SURVIVAL

 
This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.

 
9

--------------------------------------------------------------------------------

 
15.          ASSIGNMENT
 
This Agreement is not transferable or assignable.
 
16.
CURRENCY

 
Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.
 
17.
SEVERABILITY

 
The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.
 
18.
COUNTERPARTS AND ELECTRONIC MEANS

 
This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.  Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.
 
19.
ENTIRE AGREEMENT

 
This Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan, once approved,
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.
 
IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.
 
NATURE’S CALL BRANDS INC.
 
 
Per:           /s/ Robbie
Manis                                                      
Authorized Signatory




WITNESSED BY:
/s/ Chris Kape
 
Chris Kape
Name
 
1620 West 8th Avenue
Address
Vancouver, BC
 
Businessperson
Occupation
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
/s/ Juan Miguel Ríos Gutiérrez
JUAN MIGUEL RÍOS GUTIÉRREZ




 
10

--------------------------------------------------------------------------------

 
 
 
SCHEDULE “A”
 
VESTING SCHEDULE
 


Date
Number of Options to Vest
July 21, 2011
125,000
January 21, 2012
125,000
July 21, 2012
125,000
January 21, 2013
125,000
July 21, 2013
125,000
January 21, 2014
125,000
July 21, 2014
125,000
January 21, 2015
125,000



 





 
11

--------------------------------------------------------------------------------

 
SCHEDULE “B”
NOTICE OF EXERCISE
 
TO:           Nature’s Call Brands, Inc.
3120 S. Durango Drive, Suite 305
Las Vegas, Nevada 89117-4454
 
This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
section 2.8 of the Stock Option Agreement dated January 21, 2011 (the
“Agreement”), between Nature’s Call Brands, Inc. (the “Company”) and the
undersigned.  The undersigned hereby elects to exercise the Optionee’s options
to purchase ____________________ shares of the common stock of the Company at a
price of US$0.20 per share, for aggregate consideration of US$____________, on
the terms and conditions set forth in the Agreement. Such aggregate
consideration, in the form specified in section 2.8 of the Agreement,
accompanies this notice.
 
The Optionee acknowledges and certifies that the acknowledgements,
representations, warranties and covenants made by the Optionee in the Agreement
remain accurate and true as of the date of the exercise of the options under the
Agreement.
 
The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:


Registration Information:
 
Delivery Instructions:
     
Name to appear on certificates
 
Name
     
Address
 
Address
     
City, State, and Zip Code
             
Telephone Number

 
DATED at _____________________________, the _______ day of______________,
_______.
 


X
Signature
 
(Name and, if applicable, Office)
 
(Address)
 
(City, State, and Zip Code)
 
Fax Number or E-mail Address
 
Social Security/Insurance No.:


 
12

--------------------------------------------------------------------------------

 
